Mb. Justice SNYder
delivered the opinion of the court.
The defendant was accused of second degree murder. He was tried before a jury and convicted of involuntary manslaughter. He has appealed 'from the judgment sentencing him to four months in jail.
When the case was called for trial, the district attorney moved to amend the information to read that the facts charged occurred on August 24, 1941 instead of August 28, as originally alleged. The court granted this motion over the objection of the defendant. According to the journal entry of the Clerk of the district court contained in the judgment-roll, which is the entire record on appeal, “The defendant then asked for postponement of the trial of the case because he was not prepared, since the amendment of the district attorney was a surprise to the defendant. The question was argued, the court denied the_ motion for postponement and the trial of the case proceeded.”
The defendant alleges as his first error that the lower court abused its discretion in not granting his motion for postponement. In the absence of a transcript showing the grounds of the motion, we are unable to hold that this action of the district court was an abuse of discretion. Counsel for the defendant argues that one who comes prepared to offer an alibi as a defense would be entitled to a postponement uuder such circumstances. But there is nothing in Hie record before us demonstrating that those were the facts in this ease. The defendant has failed to show that the order of the district court prejudiced him.
The second alleged error is that the information does not state facts constituting any crime or the crime of second degree murder. The information charging second degree murder alleges the following:
“. . . the said defendant, Rafael Ortiz Maldonado, then and there on or about the 24th day of August, 1941 in Ponce . . . wilfully, *241illegally, with malice aforethought killed a human being, María Valentin, attacking and assaulting her with a stone, producing a serious contusion in the right frontal region, as a result of which the said María Valentin died.” (Italics supplied.)
The defendant contends that the information was fatally defective in that it did not allege that the death of the victim occurred within a year and a day after the alleged attack. Section 205, Penal Code, 1937 ed. Assuming, without deciding, that it is essential to allege the date of death, the information herein easily passes this test, as all the events in question, including the death of the victim, are alleged to have occurred on the same day, August 24, 1941.
We add that the administration of justice in Puerto Bico-will never be fully effective if the courts continue to impose, such lenient sentences in cases of this type, and if final disposition is delayed as here more than three years. In the instant case not even the usual excuse — preparation of a transcript of the testimony — could be advanced.
The judgment of the district court will be affirmed..